BROADDUS, P. J.
— The plaintiff’s suit is to recover damages on account of the insanity of his wife, alleged to have been caused by the wrongful act of the defendant, viz: That, on October 4, 1904, defendant’s employees, under its direction, wrongfully entered plaintiff’s home and wrongfully and against the protest of his wife took therefrom certain household furniture, which act greatly frightened his wife, caused her to suffer great shame, mortification, and mental anguish, and that constant brooding over said act of defendant’s employees caused her to become insane, and it therefore became necessary to confine her in an insane asylum. After a general denial, the defendant alleges substantially as follows: That the property mentioned had been purchased from it by plaintiff’s wife at different times, and that portions of the same were not at such time paid for; that to secure' the payment of the same, the said wife executed her notes with plaintiff, payable in weekly installments, and certain mortgages upon all the property so purchased, which provided that, upon default in the payment of any of said installments, the defendant might take possession thereof; that default was made in the payment of one said installments; and that it took possession of the said goods as it had the right to do under its mortgage.
Among the articles purchased was a certain stove or cooking range, for which defendant had charged $65, whereas plaintiff’s wife claimed that the price was .only $45. She insisted that defendant should give her a credit for the difference, which at first it refused, but finally, at the instance of plaintiff, its manager agreed to credit the difference, but at the same time demanded a payment of $10 on the indebtedness. Plaintiff refused to make such payment, but said he was willing to pay $5, but, as he did not have the money, he made no ten*561der of that sum. The defendant’s agent then said that he would take the property under the power contained in the mortgage; whereupon plaintiff said to him, “not to touch it.” On the. next day, defendant sent its employees to plaintiff’s home, which they entered, took the property and carried it away. When they arrived at plaintiff’s home, they were admitted by the wife, the plaintiff being absent. They informed her of their purpose to take the property, against which she protested. But they disregarded her protest and, when she insisted that, at any event, they should not take the folding-bed, they informed her that they had not authority to take a part, but that they must take it all. There was nothing disrespectful in the manner of defendant’s employees and they used no threats or harsh language.
During the time, the wife became- greatly excited and exhibited much distress of mind. She cried and wrung her hands. Some of the neighbors were witnesses to the transaction in the taking of the goods and. the woman’s distressed condition. The plaintiff was informed of the condition of his wife by telephone. Upon his return home, he found her still wringing her hands, crying, and apparently alarmed, or, as he expressed it, “scared.” She continued to grow worse until it required force to restrain her, and until finally, on the 19th day of October, fifteen days after the occurrence detailed, she was placed in an asylum for the insane. That she was and is insane, there is no dispute.
There was evidence introduced tending to show that the woman’s insanity was not and could not have been caused by said occurrence; but, as the jury has found that such was the cause, it is no ionger a matter for discussion in this case, except this court is of the opinion that, although such a result might not ordinarily be expected, yet it was not altogether outside of the range of reasonable probability. The plaintiff recovered in the sum of $1,500 and defendant appealed.
*562There is no doubt but what, under the terms of the mortgage, default having been made, defendant was entitled to the possession of the mortgaged property. [Reddick v. Gressman, 49 Mo. 389; Pfeninghausen v. Shearer, 65 Mo. App. 348.] And all the authorities we have examined, and they are numerous, are to the effect that a provision.authorizing the mortgagee to take possession of the mortgaged property on condition broken is sufficient to authorize Mm to enter mortgageor’s premises and take such property. [Jones on Chattel Mortgages, sec. 705; 1 Cobbey on Chattel Mortgages, sec. 510; Kilpatrick v. Haley, 66 Fed. Rep. 133; McNeal v. Emerson, 15 Gray 384; Street v. Sinclair, 71 Alabama 110; Thornton v. Cochrane, 51 Alabama 415; Sterling v. Worden, 51 New Hampshire 217.] Many other cases might be cited to the like effect. The defendant contends that, as the entry and taking of the property was peaceable, it is not liable for trespass.
.The seizure of the property by the mortgagee in such a case should, of course, be effected without force or violence. [Street v. Sinclair, 71 Alabama supra.] Where the mortgagee carried with him a deputy sheriff, whom he had indemnified by bond to levy upon the mortgaged property was construed into a taking by threats, or constructive force. [Thornton v. Cochrane, 51 Alabama 415.] The license of the mortgagee in such cases is to enter upon the premises where the property is situated and to remove the same in a peaceable manner. It is not competent for the parties to authorize the use of force or violence in obtaining possession of the property or removing it from the premises. [Kilpatrick v. Haley, 66 Fed. Rep. supra.] The entry on the premises in such cases must be made in a reasonable and proper manner and without force or violence. [McNeal v. Emerson, 15 Gray 384.] There are some decisions that hold that the mortgagee is authorized to employ such force as may be necessary to overcome the resistance interposed by the other party. [Sterling v. *563Worden, 51 New Hampshire 217.] But the defendant practically concedes the law as stated, that the mortgagee in taking mortgaged property under his license must do so peaceably, that is, without committing a breach of the peace.
That there was no technical breach of the peace, as understood at common law, committed by defendant’s employees in taking the property, we think may be conceded, and yet the defendant’s conduct in the premises, if plaintiff’s testimony be true, was an unlawful trespass. Defendant sent its agents to plaintiff’s house to take the goods after having been forbidden to do so. Although plaintiff’s wife admitted them, they were there against his consent. They took the property against his consent and against the protest of the wife. It is true they did not use any violence, but the taking was forcible, notwithstanding — and it was not peaceable. At the time, the wife was objecting to their action, crying and wringing her hands, and they carried out their purpose because they were stronger than the woman. She was helpless under the circumstances and did all that she could to retain the property. It would have availed her nothing to have measured her strength with that of the two employees of the defendant. The plaintiff’s evidence shows that she was intimidated by the superior force arrayed against her. In order to constitute coercion, it is not always necessary to apply physical force. The highway robber says to his victim, “stand and deliver.” And the victim obeys the command and surrenders his purse, yet no physical force is employed, but notwithstanding, in the eye of the law, he was forced to give up his property. The conduct of defendant and its agents differs only in degree from that of the highwayman, for in each instance it was stand and deliver. The defendant was enforcing its contract with a high hand; and was inviting a breach of peace when it invaded plaintiff’s home after having been notified not to do so. And its subsequent conduct in overawing the *564wife in the husband’s absence deserves unqualified censure. There is some authority to support defendant’s contention that, in order to render the mortgagee liable in such cases for trespass, he must have been guilty of a breach of the criminal law. [Herman on Chattel Mortgages, p. 209, sec. 96.] But the rule is not supported by the weight of the best authorities.
The defendant’s objection to the modification of its instruction No. 1 is without merit. There was a controversy between the parties as to whether defendant had overcharged $20 for the range. But, as defendant gave credit for that sum, the assumption in this instruction that it was an overcharge was immaterial and harmless. The court also modified defendant’s instruction No. 3, which reads as follows: “The court instructs the jury that the mortgages read in evidence are valid contracts between the plaintiff’s wife and the defendant Hartman Furniture & Carpet Company and that the plaintiff’s wife therein and thereby contracted and agreed with the defendant that if she failed to pay all the installments on the notes secured by said mortgages as the same matured, the defendant might peaceably enter into the premises where the property therein described was situated and remove the same without a breach of the peace, and this right and license neither the plaintiff’s wife nor any one for her had the right to revoke; and if you believe that at the time the property mentioned in evidence was taken all of said installments then due were not paid or tendered and that the defendant’s servants went to plaintiff’s residence to take said property, and that plaintiff’s wife admitted them, and that they took said property therefrom peaceably, then your verdict must be for the defendant, unless you further find from the evidence that her husband had notified the defendant notto take said property.” The modification consisted in adding the words, “unless you further find from the evidence that her husband had notified the defendant not to take said property.”
*565Notwithstanding defendant had been notified by plaintiff not to take the goods, such notification in itself was not sufficient to prevent defendant in so taking them, if it could he accomplished in a peaceable manner. Otherwise, such notification would have the effect of revoking a provision of the mortgage. “The power to take possession ... is a power coupled with an interest, creating by contract a license in favor of the' grantee, which becomes irrevocable without his consent.” [Street v. Sinclair, supra; Lambert v. Robinson, 162 Mass. 34; McNeal v. Emerson, supra; Schanewerk v. Hoberecht, 117 Mo. 22.] Notwithstanding defendant, in sending its agents to enter plaintiff’s home after it had been notified not to enter, was courting resistance, yet, if no such resistance, was made and the entry was peaceable, and the manner of the taking of the property was also peaceable the defendant committed no wrong. The court would have been justified in refusing the instructions as offered, because it required that the taking should have been accompanied by a breach of the peace in order to render the defendant liable. It was, as given, prejudicial to both parties.
Instruction No. 7 given for plaintiff was also error. It told the jury that if “any witness had sworn falsely to any material fact in the case,” they were at liberty to disregard any or all of such witness’s testimony,The fault is that it omitted the word, “willfully.” For the errors noticed, the cause is reversed and remanded.
All concur.